Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is the prior art fails to teach or suggest an apparatus or method for collecting dust samples comprising a piston and cylinder structure…the cylinder structure having a first end, which is open, the first end of the cylinder being slanted such that underside of the cylinder extends farther than the underside of the first end of the cylinder when the piston is in an inward position…a mechanism configured to move the piston…the cylinder comprising an input feed… along with a “hole being outside the upper side of the first end of the cylinder and all of the underside of the hole being inside the underside of the first end of the cylinder when the piston is in the outward position, the hole and the underside of the cylinder forming a space open at the upper side but fully closed at the bottom for gathering dust flowing past the piston in the outward position” etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/             Examiner, Art Unit 2861                  

/NIMESHKUMAR D PATEL/             Supervisory Patent Examiner, Art Unit 2861